UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1887


In re: JANICE WOLK GRENADIER,

                     Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Henry E. Hudson, Senior District Judge. (1:18-mc-00010-HEH)


Submitted: February 13, 2019                                 Decided: February 21, 2019


Before RICHARDSON and QUATTLEBAUM, Circuit Judges. *


Affirmed by unpublished per curiam opinion.


Janice Wolk Grenadier, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




      *
          This opinion is filed by a quorum of the panel pursuant to 28 U.S.C. § 46(d)
(2012).
PER CURIAM:

      Janice Wolk Grenadier appeals the district court’s order imposing a pre-filing

injunction and suspending in forma pauperis privileges. We have reviewed the record

and find no reversible error. Accordingly, although we grant in forma pauperis status, we

affirm for the reasons stated by the district court. In re Grenadier, No. 1:18-mc-00010-

HEH (E.D. Va. July 2, 2018). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED




                                            2